FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          March 30, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 2701 MOUNTAIN GLEN CT, LLC,
 a Colorado limited liability company,

       Plaintiff - Appellant,

 v.                                                          No. 20-1040
                                                (D.C. No. 1:18-CV-00585-PAB-KMT)
 CITY OF WOODLAND PARK,                                       (D. Colo.)
 COLORADO; DAVID BUTTERY,
 individually and in his official capacity as
 the City Manager of the City of Woodland
 Park, Colorado; SALLY RILEY,
 individually and in her official capacity as
 the Planning Director of the City of
 Woodland Park, Colorado,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, HOLMES and BACHARACH, Circuit Judges.
                 _________________________________

       Plaintiff brought this civil rights case under 42 U.S.C. § 1983, claiming that

the City of Woodland Park, Colorado (City) had imposed unconstitutional conditions



       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
on the use and development of plaintiff’s property. The district court determined the

applicable statute of limitations barred the claim. It therefore granted summary

judgment in favor of the defendants. Plaintiff has appealed. We affirm, partly on

alternate grounds.

                                   BACKGROUND

      For over ten years, plaintiff’s owner and principal, Garland McClung, has

operated an auto repair shop on land located in Woodland Park. Because this

property is zoned within a “Community Commercial District,” plaintiff must obtain a

Conditional Use Permit (CUP) from the City to conduct business there. In 2005 the

City enacted an ordinance that granted plaintiff the required CUP for the auto repair

business. This CUP was conditioned on plaintiff’s payment of a fee so that the City

could build a sidewalk, curb, and gutter on City property that bordered plaintiff’s

property.

      The fee requirement was consistent with provisions of the City’s Municipal

Code, which requires the owner of property within a Community Commercial District

to construct sidewalks, curbs, and gutters along its property boundaries. The

Municipal Code further provides that the City may approve the payment of a fee in

lieu of this construction “in an amount equal to the actual cost of construction of all

required sidewalk, curb and gutter improvements as determined by the city engineer.”

Aplt. App., Vol. I at 190.




                                            2
       Plaintiff paid the $13,527 fee and the City approved the 2005 CUP. Plaintiff

continues to operate its business. But the City has yet to build any sidewalks, curbs,

or gutters along plaintiff’s property.

       In 2014, plaintiff sought to expand its business to include car sales. To do so,

it purchased the lot immediately adjacent to its automotive repair shop and applied

for another CUP for that lot. The City enacted an ordinance approving the additional

CUP. The 2014 CUP required plaintiff to install sidewalk, curbs, and gutter from the

automotive entrance of its new lot to the boundary of its original lot. It also required

the City to construct approximately sixty feet of sidewalk, curbs, and gutter from the

new lot’s property line to the original lot’s driveway. The City was to pay for its part

of the construction with a portion of the fees in lieu it had collected in connection

with the 2005 CUP.

       In 2016, the City advised plaintiff that it wanted plaintiff to arrange and pay

for both plaintiff’s and the City’s portions of the sidewalk as described in the 2014

CUP, and to then seek reimbursement from the City for the City’s portion of the

work. Although plaintiff objected to this procedure, it obtained a bid to construct all

the sidewalks, curbs, and gutters that the 2014 CUP required. But when plaintiff

submitted this bid to the City, the City rejected it as too costly.

       In November 2016 the City amended the CUP to extend plaintiff’s time for

compliance by one year, and to provide plaintiff with the option of paying a fee to the

City to construct the sidewalk improvements. Later that month, plaintiff informed

the City that it would not construct the improvements. Plaintiff took the position that

                                             3
the City’s demand for sidewalks, curbs, and gutters along the second lot violated the

Takings Clause of the Fifth Amendment. Neither the City nor plaintiff has

constructed the sidewalks, curbs, and gutters for either lot, and plaintiff has not paid

the fee in lieu of the construction required by the 2014 CUP.

          After the City issued plaintiff a notice of violation of the 2014 CUP, plaintiff

sought and obtained an extension of the CUP through December 18, 2018. Plaintiff

then filed this suit against the City and related defendants on March 9, 2018. In its

complaint it asserted that forcing it to construct sidewalks, curbs, and gutters in an

area with no sidewalks and little pedestrian traffic did not serve a legitimate

government purpose, and that there was no essential nexus or reasonable connection

between development of the second lot and the requirement that plaintiff either

construct sidewalk improvements for the lot or pay a fee in lieu of such construction.

Plaintiff alleged that by imposing unconstitutional conditions on plaintiff’s

development and use of its property, the City had deprived it of its Fifth Amendment

rights.

          The district court granted the defendants’ motion for summary judgment. It

reasoned plaintiff’s § 1983 claim was governed by Colorado’s two-year statute of

limitations for personal injury claims. See Ullery v. Bradley, 949 F.3d 1282, 1287-88

(10th Cir. 2020) (Colorado’s two-year statute of limitations for personal injury

actions applies to § 1983 actions arising within that state). Federal law controls the

calculation of the date when a claim accrues. See id. at 1288. Under federal law,

“[a] civil rights action accrues when the plaintiff knows or has reason to know of the

                                               4
injury which is the basis of the action.” Id. (internal quotation marks omitted). The

parties do not disagree with these general principles. Applying this standard, the

district court determined that the claim accrued in 2014, when the City first placed

conditions on the approval of the 2014 CUP for the second lot, but Plaintiff did not

file its claim until 2018. The district court therefore found the statute of limitations

barred plaintiff’s claim.

                                     DISCUSSION

      We review the grant of summary judgment on statute of limitations grounds de

novo, applying the same standards applicable in the district court. See Elm Ridge

Expl. Co. v. Engle, 721 F.3d 1199, 1210 (10th Cir. 2013). Summary judgment must

be granted “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

We consider the evidence in the light most favorable to the non-moving party and

draw all reasonable inferences in its favor. See Lance v. Morris, 985 F.3d 787, 793

(10th Cir. 2021). In reviewing a grant of summary judgment, we are not limited to

the grounds the district court articulated but “we may affirm on any basis that the

record adequately supports,” High Desert Relief, Inc. v. United States, 917 F.3d

1170, 1181 (10th Cir. 2019), “so long as the parties have had a fair opportunity to

address that ground,” Alfaro-Huitron v. Cervantes Agribusiness, 982 F.3d 1242, 1249

(10th Cir. 2020) (internal quotation marks omitted).

      The Fifth Amendment to the United States Constitution prohibits the taking of

private property “for public use, without just compensation.” U.S. Const. amend. V.

                                            5
But “land-use regulation does not effect a taking if it substantially advances

legitimate state interests and does not deny an owner economically viable use of his

land.” Nollan v. Cal. Coastal Comm’n, 483 U.S. 825, 834 (1987) (brackets and

internal quotation marks omitted). Thus, a government may place a condition on the

use and development of property, without compensation, provided that (1) an

“essential nexus” exists between the condition imposed and the asserted legitimate

state interest, id. at 837, and (2) there is a “rough proportionality” between the

condition imposed and the “impact of the proposed development,” Dolan v. City of

Tigard, 512 U.S. 374, 391 (1994) (internal quotation marks omitted). A “monetary

exaction[],” which requires a citizen to expend money in lieu of giving up a property

right, must also satisfy these criteria. Koontz v. St. Johns River Water Mgmt. Dist.,

570 U.S. 595, 612 (2013) (internal quotation marks omitted).

      The district court determined that plaintiff knew or had reason to know when

the City adopted the 2014 CUP that the sidewalk requirement it imposed “potentially

violated Nollan and Dolan because plaintiff’s entire claim revolves around [its]

property being in a rural area with little to no pedestrian traffic and therefore not

needing a sidewalk.” Aplt. App., Vol. III at 636 (internal quotation marks omitted).

Thus, plaintiff knew of its injury at the time of the 2014 CUP and its claim was

untimely under the two-year statute of limitations. We agree that the amended

complaint theorized that the City took plaintiff’s property by insisting that plaintiff

either pay for or construct an unnecessary sidewalk. See id., Vol. I at 26, ¶ 43-44;

29, ¶ 58. And plaintiff knew or should have known of the City’s demand for a

                                            6
sidewalk and the need or lack thereof for a sidewalk in connection with its property

in 2014. We therefore agree that the two-year statute of limitations bars this aspect

of plaintiff’s claim.

       But plaintiff has also asserted an additional basis for its claim: that the City’s

build-a-sidewalk condition was pretextual, lacked a nexus to the City’s asserted

legitimate state interest, and amounted to nothing more than pure extortion.1 Plaintiff

now concedes the 2014 CUP facially satisfied the nexus requirement, because

building a sidewalk serves the City’s alleged purpose of protecting pedestrians from

the increased traffic created by plaintiff’s planned parking lot. See Aplt. Opening Br.

at 17-18. But it argues that once the City’s actions revealed to plaintiff in 2016 that

the City had no intention of actually building a sidewalk, and that it just intended to

take plaintiff’s money, these changed circumstances showed for the first time “that

the City’s justification for [the fee in lieu option and other changes] was a pretext to

obtain money to build unrelated sidewalks elsewhere,” which “transformed the

sidewalk condition from part of an acceptable bargain in 2014 to a constitutionally

unmoored holdup in 2016.” Id. at 11. Plaintiff explains that because it initially took

the City at its word that the sidewalk would be built along its property to protect

pedestrians, it did not realize that the City had breached the nexus requirement until

2016. Therefore, it reasons, its 2018 complaint was timely.




       1
        The parties disagree about when plaintiff began to assert this theory. Given
our disposition on an alternate ground, we need not resolve this dispute.
                                            7
      Even assuming plaintiff could circumvent the statute of limitations by

asserting this “pretext” theory, we affirm summary judgment for a different reason:

the facts simply do not support a Nollan/Dolan claim based on that theory.2 The

theory itself is not implausible. A municipality arguably fails the nexus requirement

by advancing a legitimate state purpose that is merely a pretext for some other,

unrelated purpose. Cf. Kelo v. City of New London, 545 U.S. 469, 478 (2005) (“Nor

would [defendant] be allowed to take property under the mere pretext of a public

purpose . . . .”). And had the City’s actions or statements made it clear that it would

simply turn a blind eye to the need for a sidewalk in exchange for a cash payment,

that could violate the nexus test. See Nollan, 483 U.S. at 837 (“When [the] essential

nexus is eliminated, the situation becomes the same as if [an ordinance] forbade

shouting fire in a crowded theater, but granted dispensations to those willing to

contribute $100 to the state treasury.”). But plaintiff has not established the

necessary facts to support this theory. The summary-judgment evidence does not

show that the City has extorted a fee from plaintiff that “utterly fails” to further the

City’s stated reasons for constructing a sidewalk adjacent to plaintiff’s property. Id.

      Plaintiff attempts to prove its “pretext” case inferentially. But the proposed

inference it seeks to draw is unreasonable based on the facts presented. Plaintiff

relies on the City’s willingness to accept a fee in lieu from plaintiff (which the City’s


      2
           The defendants sought summary judgment on the merits of plaintiff’s
Nollan/Dolan claim, raising concerns resembling those we discuss here. See Aplt.
App., Vol. I at 87-90 & n.12. Plaintiff provided a response to these contentions. See
id., Vol. II at 305-06.
                                            8
Municipal Code permits), the City’s failure to construct its portion of the sidewalk

(yet), and the parties’ failure to come to an agreement on the conditions under which

plaintiff would perform the construction. Plaintiff further contends the current

impasse in completing the construction resulted from the City’s extortionate

demands.3 But nothing about the City’s negotiating positions would permit a

factfinder reasonably to infer that its stated purpose for requiring a sidewalk or

payment in lieu was merely a pretext for extorting a fee from plaintiff. Plaintiff

assumes that even if it pays the fee the sidewalk will never be built, see Aplt. App.,

Vol. II at 299, but this conclusion rests on speculation. And speculation cannot

defeat a properly supported motion for summary judgment. See Alfaro-Huitron,

982 F.3d at 1249.

       As further evidence of the City’s (allegedly) entirely pretextual motive,

plaintiff points out that the City has collected fees in lieu from at least 13 other

property owners since 2000 but has not built sidewalk improvements for those



       3
          Plaintiff complains that as part of the negotiations, the City required it to
pay up front for the City’s portion of the sidewalk, which plaintiff had already paid
for in 2005, and then be reimbursed. Regardless of whether this “pay up front”
requirement was imposed in good faith, it does not support a reasonable inference
that the City’s construct-a-sidewalk condition was merely pretextual. Plaintiff’s
owner and principal, McClung, also opined that the City made the sidewalk
“impossible to complete by rejecting the bid.” Aplt. App., Vol. II at 316 (emphasis
added). But plaintiff fails to show that rejecting a single bid that the City found
grossly excessive supports an inference that the City had made construction
impossible. Finally, McClung’s subjective impression that the City “had no
intentions of putting in the sidewalk, curb, and gutter,” id. at 319, does not amount to
a showing of pretext sufficient to avoid summary judgment.

                                            9
properties with the funds collected. But the City explained that although those fees

were placed in the Street Fund and “not specifically earmarked,” the Street Fund “at

all times contains sufficient funds to pay for the construction of the sidewalks, curbs

and gutters for the properties that have paid fees in lieu when such construction

commences given pedestrian needs and City growth.” Aplt. App., Vol. II at 448.

Plaintiff fails to show that Nollan/Dolan’s nexus requirement compels the City either

to construct sidewalks immediately or pay compensation. In any event, plaintiff is

not similarly situated to the other property owners it has identified. It has not paid

fees in lieu for the second lot that were deposited into the Street Fund.4 The record

shows that far from simply collecting a fee and postponing the sidewalk project on

the second lot indefinitely, the City negotiated with plaintiff for construction of the

required sidewalks. The fact that these negotiations have so far proved unsuccessful

does not equate to pretext or extortion.

       Plaintiff presents several other arguments to support its theory that the

limitations period did not accrue until 2016. But because all those arguments rest on

its “pretext” theory of liability, and that theory fails on the merits for the reasons we

have specified, we need not consider these additional arguments.



       4
         The fact that plaintiff paid a fee in lieu in 2005 for the sidewalk on the first
lot and that this fee was deposited into the Street Fund does not require a different
conclusion. Plaintiff does not independently challenge this 2005 exaction. And the
City did not simply spend those funds on other projects, so that they became
unavailable for construction of a sidewalk adjacent to plaintiff’s premises. Instead,
the City later offered up the 2005 funds to complete its part of the sidewalk, as
required by the 2014 CUP.
                                            10
                            CONCLUSION

We affirm the district court’s judgment.


                                    Entered for the Court


                                    Timothy M. Tymkovich
                                    Chief Judge




                                   11